DETAILED ACTION

Status of the Claims
The following is a non-final Office Action in response to claims filed 22 December 2020.
Claims 1-7 have been cancelled.
Claims 8-20 are pending and have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 20 November 2019, 21 January 2021, and 20 July 2021 are being considered by the Examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 8-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-7 of copending Application No. 17/131,291. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-7 of the ‘291 application are the method claims which are performed by the instant system claims (8-13) and computer program product claims (14-20).
Dependent claims 9-13 and 15-20 of the present application recite substantially similar subject matter coinciding with claims 2-7 of Pending Application No. 17/131,291, and accordingly are rejected as ineligible for patenting.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "dynamically refinable" in claims 8 and 14 is a relative term which renders the claim indefinite.  The term "dynamically refinable" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Here, it is unclear as to how one of ordinary skill in the art would ascertain how “dynamically refinable” a set of job requirements are able to be and thus a relative term of degree (subjective and/or boundless).
Claims 9-13 and 15-20 are also rejected for failing to remedy the deficiencies of claims 8 and 14.
The term "tone" in claims 10 and 16 is a relative term which renders the claim indefinite.  The term "tone" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Here, it is unclear as to how one of ordinary skill in the art would ascertain a “tone” as it is completely subjective and thus an indefinite, while relative, term of some sort of degree of “tone.”
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are directed to a process (an act, or series of acts or steps), a machine (a concrete thing, consisting of parts, or of certain devices and combination of devices), and a manufacture (an article produced from raw or prepared materials by giving these materials new forms, qualities, properties, or combinations, whether by hand labor or by machinery). Thus, each of the 
The limitations of “generating a dynamically refinable set of job requirements; and ranking a job candidate based on comparing attributes of the job candidate to corresponding job requirements contained in the dynamically refinable set of job requirements,” as drafted, is a process that, under its broadest reasonable interpretation, covers a mental process—concepts performed in the human mind (including an observation, evaluation, judgment, opinion) as well as organizing human activities--fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) but for the recitation of generic computer components (Step 2A Prong 1).  That is, other than reciting “a processor configured to” (or “a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to initiate executable operations” in claim 14) nothing in the claim element precludes the step from practically being performed in the mind or from the methods of organizing human interactions grouping.  For example, but for the “processor” language, “generating” and “ranking” in the context of this claim encompasses the user passing judgement (thinking) on candidates that best fit the job requirement.  Similarly, the in the context of this claim encompasses the user manually organizing job candidates in relation or with respect to job requiremnents which is a commercial or legal interaction of a business relation (i.e. hiring).  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, or a method of organizing human activity, but for the recitation of generic computer components, then it falls within the “Mental Processes” and/or “Certain Methods of Organizing Human Activities” grouping of abstract ideas. Accordingly, the claim(s) recite(s) an abstract idea.
This judicial exception is not integrated into a practical application (Step 2A Prong Two).  In 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B).  As discussed above with respect to integration of the abstract idea into a practical application (Step 2A Prong 2), the additional element of using a processor to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim(s) is/are not patent eligible, even when considered as a whole.
Claims 9 and 15 are dependent on claims 8 and 14 and include all the limitations of claims 8 and 14.  Therefore, claims 9 and 15 recite the same abstract idea of “ranking candidates based on comparing attributes of the candidates to generated dynamically refinable job requirements.”  The claim recites the additional limitations introducing weights and relevancy, which is still directed towards the abstract idea previously identified and is not an inventive concept that meaningfully limits the abstract idea.  Again, as discussed with respect to claims 8 and 14, the claims are simply limitations which are no more than mere instructions to apply the exception using a computer or with computing components.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not 
Claims 10 and 16 are dependent on claims 8 and 14 and include all the limitations of claims 8 and 14.  Therefore, claims 10 and 16 recite the same abstract idea of “ranking candidates based on comparing attributes of the candidates to generated dynamically refinable job requirements.”  The claim recites the additional limitations that include tone analysis, which is still directed towards the abstract idea previously identified and is not an inventive concept that meaningfully limits the abstract idea.  Again, as discussed with respect to claims 8 and 14, the claims are simply limitations which are no more than mere instructions to apply the exception using a computer or with computing components.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Even when considered as a whole, the claims do not integrate the judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Claims 11 and 17 are dependent on claims 8 and 14 and include all the limitations of claims 8 and 14.  Therefore, claims 11 and 17 recite the same abstract idea of “ranking candidates based on comparing attributes of the candidates to generated dynamically refinable job requirements.”  The claim recites the additional limitations to construct a compensation package (job offer/bonus) which is still directed towards the abstract idea previously identified and is not an inventive concept that meaningfully limits the abstract idea.  Again, as discussed with respect to claims 8 and 14, the claims are simply limitations which are no more than mere instructions to apply the exception using a computer or with computing components.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Even when considered as a whole, the claims do not integrate the judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Claims 12 and 18 are dependent on claims 8 and 14 and include all the limitations of claims 8 and 14.  Therefore, claims 12 and 18 recite the same abstract idea of “ranking candidates based on comparing attributes of the candidates to generated dynamically refinable job requirements.”  The claim 
Claims 13 and 20 are dependent on claims 8 and 14 and include all the limitations of claims 8 and 14.  Therefore, claims 13 and 20 recite the same abstract idea of “ranking candidates based on comparing attributes of the candidates to generated dynamically refinable job requirements.”  The claim recites the additional limitations to use a machine learning classification which is only generally linking the claims to a field of use and is not an inventive concept that meaningfully limits the abstract idea.  Again, as discussed with respect to claims 8 and 14, the claims are simply limitations which are no more than mere instructions to apply the exception using a computer or with computing components.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Even when considered as a whole, the claims do not integrate the judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Claim 19 are dependent on claim 14 and include all the limitations of claim 14.  Therefore, claim 19 recite the same abstract idea of “ranking candidates based on comparing attributes of the candidates to generated dynamically refinable job requirements.”  The claim recites the additional limitations further limiting the ranking to include how other candidates answered questions, which is still directed towards the abstract idea previously identified and is not an inventive concept that meaningfully limits the abstract idea.  Again, as discussed with respect to claims 8 and 14, the claims are simply limitations which are no more than mere instructions to apply the exception using a computer or with computing components.  Accordingly, this additional element does not integrate the abstract idea into a practical application 
Claims 2-9, 11-18 and 20 are dependent on claims 8 and 14 and include all the limitations of claims 8 and 14.  Therefore, claims 2-9, 11-18 and 20 recite the same abstract idea of “ranking candidates based on comparing attributes of the candidates to generated dynamically refinable job requirements.”  The claim recites the additional limitations further limiting how the probability score is generated and the device being the first or second member which is still directed towards the abstract idea previously identified and is not an inventive concept that meaningfully limits the abstract idea.  Again, as discussed with respect to claims 8 and 14, the claims are simply limitations which are no more than mere instructions to apply the exception using a computer or with computing components.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Even when considered as a whole, the claims do not integrate the judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Claims 8-20 are therefore not eligible subject matter, even when considered as a whole.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 8-9, 11, 13-15, 17, and 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Champaneria (US PG Pub. 20190114593).

As per claims 8 and 14, Champaneria discloses a system comprising: a processor configured to initiate executable operations and a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to initiate executable operations comprising (system, Champaneria ¶15; processor, memory, ¶30; computer readable storage medium, ¶54-¶55):
generating a dynamically refinable set of job requirements by searching a plurality of networked systems and extracting data therefrom based on comparing data contained in the networked systems to specifications determined by natural language processing of user input (hiring manager may explicitly provide top skills, Champaneria ¶16; an AI BOT may be configured to adapt an existing job description to be more reflective of the actual skills and responsibilities of a position. As before, according to some exemplary embodiments, the AI BOT may be configured to ask questions and/or offer guidance in order to develop a new job description, ¶29; The processor may automatically load the existing job description. The step of generating a preliminary job description may include modifying the job description template based on the one or more specified job requirements and the one or more extrinsic job requirements, ¶31; by a natural language processing engine, ¶30; see also ¶9 discussing how a job description may not always be static); and 
ranking a job candidate based on comparing attributes of the job candidate to corresponding job requirements contained in the dynamically refinable set of job requirements (a résumé (including a CV/résumé document or any other information) of a sourced candidate or of more than one sourced candidate may be input into the system, and may be parsed, a data-point matrix may then be created for each résumé. According to an exemplary embodiment, a data-point matrix may be created for each résumé for each subsequent matching and ranking of that résumé, Champaneria ¶87-¶88; a semantic engine may rank candidates based on the data point matrix scores of the candidates in each of the above areas (or in each of the above areas that are .

As per claims 9 and 15, Champaneria discloses as shown above with respect to claims 8 and 14.  Champaneria further discloses wherein the processor is configured to initiate executable operations further comprising weighting the attributes of the job candidate and the job requirements contained in the dynamically refinable set of job requirements based on a relevancy determination of each of the job requirements (skills, experience, or other such qualities that have been indicated by a hiring manager as being important may be given additional weight in a matching and scoring process, if desired. The method may next include generating, on the automated recruitment system, a first data point matrix, the data point matrix based on the one or more job requirements, Champaneria ¶16, ¶20; dynamically adjusted weights, ¶89, looser criteria, ¶99).

As per claims 11 and 17, Champaneria discloses as shown above with respect to claims 8 and 14.  Champaneria further discloses wherein the ranking the job candidate further comprises constructing a compensation package having a determinable likelihood of incentivizing the job candidate to accept a job offer (salary mining step for range with comparable openings, Champaneria ¶38, ¶77 and ¶125; automatic offer generation, ¶190; see also ¶162).

As per claims 13 and 20, Champaneria discloses as shown above with respect to claims 8 and 14.  Champaneria further discloses wherein the generating the dynamically refinable set of job requirements is based on a machine learning classification model constructed using a training set of correctly labeled examples of user inputs that match at least one of an organization's employees and/or past projects of the organization (machine learning, Champaneria ¶64; The semantic engine may be a natural language processor capable of inferring meaning relevant to a particular subject from literal statements in a quasi-analog manner, often by analyzing the context of a literal statement and how the .

As per claim 19, Champaneria discloses as shown above with respect to claim 14.  Champaneria further discloses wherein the ranking the job candidate comprises ranking the job candidate based additionally on comparing the job candidate's responses to questions presented in a set of multi-tiered questionnaires with another individual's responses to similar questions (; For example, according to an exemplary embodiment, the AI Engine may look at other candidates that have been hired or interviewed for a similar role at this company, and/or may look at other candidates that have been hired or have been interviewed for similar roles at other companies, and may compare the transcript to the performance of those other candidates. In some exemplary embodiments, this comparison may use, for example, text analytics, sentiment analysis, or a comparison of the data point matrix of the interview transcript with the data point matrix of candidates that have been hired for a similar role. In such exemplary embodiments, or in other exemplary embodiments, a data point matrix may be created for all interview transcripts, ¶206). 
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 10, 12, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Champaneria (US PG Pub. 20190114593) further in view of Olshansky (US PG Pub. 2020/0311682).

As per claims 10 and 16, Champaneria discloses as shown above with respect to claims 8 and 14.  While Champaneria discloses how an AI chatbot is able to ascertain questions and answers regarding a job (Champaneria ¶127-¶128; failing/passing job interview, ¶188-¶190; conducted by the AI bot, ¶200-¶202) does not expressly disclose wherein the ranking the job candidate further comprises performing tone analysis to determine a tone of the job candidate during an interview phase.
However, Olshansky teaches wherein the ranking the job candidate further comprises performing tone analysis to determine a tone of the job candidate during an interview phase (In step 1102, behavioral data is extracted from the behavioral data input. Extraction of the behavioral data is accomplished differently depending on which type of input is used (video, audio, sensor, etc.). In some examples, multiple variables are extracted from each individual type of behavioral data. For example, a single audio stream can be analyzed for multiple different types of characteristics, such as voice pitch, tone, cadence, 
Both the Champaneria and Olshanksy references are analogous in that both are directed towards/concerned with human resources/hiring.  At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Olshanksy’s method of interview analysis in Champaneria’s system to improve the system and method with reasonable expectation that this would result in a human resource management system that is able to interviews with more efficient results.  
The motivation being that due to the competitive nature of employment staffing means businesses must be efficient in their interviewing and hiring practices, and mindful of retaining quality staff. Some employers use a long manual interview process with multiple rounds of in-person interviews to assess candidates. This can cause them to lose the best candidates because their hiring process is too long. And businesses that bring the wrong candidates forward for time-intensive interviews can end up wasting valuable time. Other businesses have tried to streamline and automate their hiring practices. But streamlining comes at the expense of fully assessing potential candidates, which can lead to hiring the wrong candidate. Additionally, when choosing between two qualified candidates for a particular role, it is difficult to know which candidate has a higher likelihood of remaining with the new employer (Olshanksy ¶1). 

As per claims 10 and 16, Champaneria discloses as shown above with respect to claims 8 and 14.  While Champaneria discloses how an AI chatbot is able to ascertain questions and answers regarding a job (Champaneria ¶127-¶128; failing/passing job interview, ¶188-¶190; conducted by the AI bot, ¶200-¶202) does not expressly disclose wherein the ranking the job candidate further comprises predicting a likelihood that the job candidate, as a team member of a multi-member team, is compatible with other team members
However, Olshansky teaches wherein the ranking the job candidate further comprises predicting a likelihood that the job candidate, as a team member of a multi-member team, is compatible with other team members (By taking the measurements of ideal candidates, we have a base line that can be utilized. We can then graph the changes and variations for new candidates by the specific interview questions we have chosen. By controlling for time and laying over the other candidates' data, a coefficient of variation can be created per question and overall. Depending on the requirements of the position we are trying to fill, we can select candidates who appear more competent in a given area, such as engagement, leadership or empathy, Olshansky ¶120; example questions, ¶115).
Both the Champaneria and Olshanksy references are analogous in that both are directed towards/concerned with human resources/hiring.  At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Olshanksy’s method of interview analysis in Champaneria’s system to improve the system and method with reasonable expectation that this would result in a human resource management system that is able to interviews with more efficient results.  
The motivation being that due to the competitive nature of employment staffing means businesses must be efficient in their interviewing and hiring practices, and mindful of retaining quality staff. Some employers use a long manual interview process with multiple rounds of in-person interviews to assess candidates. This can cause them to lose the best candidates because their hiring process is too long. And businesses that bring the wrong candidates forward for time-intensive interviews can end up wasting valuable time. Other businesses have tried to streamline and automate their hiring practices. But streamlining comes at the expense of fully assessing potential candidates, which can lead to hiring the wrong candidate. Additionally, when choosing between two qualified candidates for a particular role, it is difficult to know which candidate has a higher likelihood of remaining with the new employer (Olshanksy ¶1). 

Conclusion
The prior are made of record and not relied upon is considered pertinent to applicant’s disclosure are located on the PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B WHITAKER whose telephone number is (571)270-7563.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629